USDC IN/ND case 3:20-cv-00511-DRL-MGG document 5 filed 06/23/20 page 1 of 4


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JASON JONES,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:20-CV-511-DRL-MGG

 ARAMARK, et al.,

                          Defendants.

                                         OPINION & ORDER

        Jason Jones, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against an immune defendant. To state a 42 U.S.C. § 1983 claim, a plaintiff must allege “(1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants acted under color

of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Jones alleges that, on September 25, 2019, an overloaded metal food

cart fell on him as he moved it as part of his job duties, resulting in injuries to his face, wrist, and left

leg. Ms. Frazier, his supervisor, knew that the cart had faulty wheels but did nothing to address it. He

underwent an x-ray of his left knee only after a week of complaints and has not received adequate

medication for his substantial knee pain. “In order to state a claim under the Eighth Amendment for

deliberate indifference to a hazardous condition of confinement, [a prisoner] needed only to allege

that [a defendant] deliberately ignored a prison condition that presented an objectively, sufficiently

serious risk of harm.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). Prison officials “must address
USDC IN/ND case 3:20-cv-00511-DRL-MGG document 5 filed 06/23/20 page 2 of 4


easily preventable, observed hazards that pose a significant risk of severe harm to inmates.” Anderson

v. Morrison, 835 F.3d 681, 683 (7th Cir. 2016). Giving him the favorable inferences to which Mr. Jones

is entitled at this stage of the proceedings, the complaint states a plausible Eighth Amendment claim

against Ms. Frazier.

        Mr. Jones also names Aramark and Wexford of Indiana is defendants. Corporate entities

“[may] not be held liable under § 1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375,

379 (7th Cir. 2005). Rather corporate liability exists only “when execution of a [corporation’s] policy

or custom . . . inflicts the injury.” Id. Because Mr. Jones has not identified a policy or custom that

caused his injury, he may not proceed against Aramark. Mr. Jones alleges that Wexford maintains a

policy or practice of failing to train medical staff to diagnose and treat prisoners properly.

        [T]he path to Monell liability based on inaction is steeper because, unlike in a case of
        affirmative [corporate] action, a failure to do something could be inadvertent and the
        connection between inaction and a resulting injury is more tenuous. For these reasons,
        where a plaintiff claims that the [corporate entity] has not directly inflicted an injury,
        but nonetheless has caused an employee to do so, rigorous standards of culpability and
        causation must be applied to ensure that the [corporate entity] is not held liable solely
        for the actions of its employee.

J.K.J. v. Polk Cty., 960 F.3d 367, 378 (7th Cir. 2020). Notwithstanding these substantial hurdles, Mr.

Jones states a plausible Eighth Amendment claim against Wexford of Indiana.

        Mr. Jones also asks for adequate medical care for his left knee injury. For prisoner cases, the

court has limited authority to order injunctive relief. Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012).

Specifically, “the remedial injunctive relief must be narrowly drawn, extend no further than necessary

to correct the violation of the Federal right, and use the least intrusive means necessary to correct the

violation of the Federal right.” Id. Consequently, Mr. Jones may proceed on an injunctive relief claim

for the medical treatment to which he is entitled under the Eighth Amendment. The Warden of the

Westville Correctional Facility in his official capacity is the proper defendant for this claim because he

has both the authority and the responsibility to ensure that Mr. Jones receives adequate care. See



                                                    2
USDC IN/ND case 3:20-cv-00511-DRL-MGG document 5 filed 06/23/20 page 3 of 4


Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore, Mr. Jones may proceed on an

injunctive relief claim against that defendant.

        For these reasons, the court:

        (1) GRANTS Jason Jones leave to proceed on an Eighth Amendment claim for money

damages against Ms. Frazier for allegedly failing to protect him from the hazardous condition of

pushing a food cart with faulty wheels in September 2019;

        (2) DIRECTS the clerk to add the Warden of the Westville Correctional Facility as a

defendant;

        (3) GRANTS Jason Jones leave to proceed on an Eighth Amendment claim for money

damages against Wexford of Indiana for allegedly maintaining a policy or practice of failing to properly

train medical staff to properly diagnose and treat prisoners that acted as the moving forced for the

inadequate treatment for his left knee injury;

        (4) GRANTS Jason Jones leave to proceed on an injunctive relief claim against Warden of the

Westville Correctional Facility in his official capacity to obtain the medical treatment for his left knee

injury to which he is entitled under the Eighth Amendment;

        (5) DISMISSES Aramark;

        (6) DISMISSES all other claims;

        (7) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

the Ms. Frazier, Wexford of Indiana, and the Warden of the Westville Correctional Facility at the

Indiana Department of Correction with a copy of this order and the complaint (ECF 1) as required

by 28 U.S.C. § 1915(d);

        (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Ms. Frazier, Wexford of Indiana, and the

Warden of the Westville Correctional Facility to respond, as provided for in the Federal Rules of Civil




                                                    3
USDC IN/ND case 3:20-cv-00511-DRL-MGG document 5 filed 06/23/20 page 4 of 4


Procedure and N.D. Ind. L.R. 10.1, only to the claims for which Jason Jones has been granted leave

to proceed in this screening order.

       SO ORDERED.

       June 23, 2020                                s/ Damon R. Leichty
                                                    Judge, United States District Court




                                                4
